      Case 4:17-cv-00237-RSB-CLR Document 37-1 Filed 01/15/20 Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF GEORGIA
                                     SAVANNAH DIVISION

JOHN D. CARSON, SR.,                         )
                                             )
               Plaintiff,                    )
                                             )
v.                                           )      Case No. 4:17-cv-00237-RSB-CLR
                                             )
MONSANTO COMPANY,                            )
                                             )
               Defendant.                    )

             DEFENDANT MONSANTO COMPANY’S INDEX OF EXHIBITS
           IN SUPPORT OF MOTION FOR JUDGMENT ON THE PLEADINGS

Exhibit A – EPA, Office of Pesticide Programs, Letter to Glyphosate Registrants Regarding
            Labeling Requirements (Aug. 7, 2019)

Exhibit B – Brief for United States as Amicus Curiae Supporting Appellant, Monsanto Co. v.
            Hardeman, No. 19-16636 (9th Cir. Dec. 20, 2019)

Exhibit C – EPA, Pesticide Registration Manual (last updated April 2018)

Exhibit D – EPA, Office of Chemical Safety and Pollution Prevention, Response to the Final
            Report of the Federal Insecticide, Fungicide, and Rodenticide Act Scientific Advisory
            Panel (FIFRA SAP) on the Evaluation of the Human Carcinogenic Potential of
            Glyphosate (Dec. 12, 2017)

Exhibit E – EPA, Glyphosate Proposed Interim Registration Review Decision (April 2019)

Exhibit F – EPA, Office of Prevention, Pesticides, and Toxic Substances, Alkyl Amine
            Polyalkoxylates (JITF CST 4 Inert Ingredients): Human Health Risk Assessment to
            Support Proposed Exemption from the Requirement of a Tolerance When Used as
            Inert Ingredients in Pesticide Formulations (April 3, 2009)

Exhibit G – EPA, Glyphosate: Reregistration Eligibility Decision (R.E.D.) Facts (Sept. 1993)

Exhibit H – EPA, Glyphosate: Reregistration Eligibility Decision (RED) Document (Sept. 1993)

Exhibit I – EPA, Health Effects Division Carcinogenicity Peer Review Committee, Second Peer
            Review of Glyphosate (Oct. 30, 1991)

Exhibit J – EPA, Office of Pesticide Programs, Glyphosate Issue Paper: Evaluation of
            Carcinogenic Potential (Sept. 12, 2016)
      Case 4:17-cv-00237-RSB-CLR Document 37-1 Filed 01/15/20 Page 2 of 2




Exhibit K – EPA, Office of Pesticide Programs, Revised Glyphosate Issue Paper: Evaluation of
            Carcinogenic Potential (Dec. 12, 2017)

Exhibit L – EPA, Office of Pesticide Programs, Pesticide Registration Notice 98-10 (Oct. 22,
            1998)




                                                2
